ITEMID: 001-77873
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: TARNEV v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mr Stoyan Todorov Tarnev, is a Bulgarian national who was born in 1939 and lives in Kamenovetz. He was represented before the Court by Mr M. Ekimdjiev, a lawyer practising in Plovdiv.
The respondent Government were represented by their Agent, Ms M. Karadjova, of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 5 October 1992 the applicant and six of his relatives initiated rei vindicatio proceedings against the Plovdiv municipality. They sought to recover possession of a property, which had been nationalised by the State in 1955 from one of their ancestors. They considered that the said property had been restituted to them ex lege following the entry into force on 15 February 1992 of the Restitution of Ownership of Nationalised Immovable Properties Act (the “Restitution Act”).
It is unclear how many hearings were held before the Plovdiv District Court. At least one expert’s opinion was obtained in the course of the proceedings and there was difficulty in obtaining various official documents regarding the status of the property.
On 24 September 1993 the Plovdiv District Court dismissed the claimants’ action as it found that they had failed to prove their ownership rights to the property. The claimants appealed against the judgment on an unspecified date.
It is unclear how many hearings were held before the Plovdiv Regional Court.
On 8 December 1993 the Plovdiv Regional Court upheld the judgment of the lower court. The claimants filed a petition for review (cassation) against the aforementioned judgements on an unspecified date.
It is unclear how many hearings were held before the Supreme Court.
In a judgment of 18 July 1995 the Supreme Court quashed the lower courts’ judgments and remitted the case to the Plovdiv Regional Court as it considered that there had been procedural violations by the lower courts due to the fact that they had based their findings on insufficient evidence.
It is unclear how many hearings were held before the Plovdiv Regional Court at the retrial stage of the proceedings. During this period the court commissioned six expert reports, dated 16 February and 24 August 1996, 27 February and 29 December 1997, sometime at the beginning of 1998 and 16 June 1998.
In a judgment of 20 July 1998 the Plovdiv Regional Court once again found against the claimants as it considered that they had failed to prove their ownership rights to the property and dismissed their rei vindicatio action. The claimants filed a petition for review (cassation) against the aforementioned judgement on an unspecified date.
In a final judgment of 24 September 1999 the Supreme Court of Cassation upheld the lower court’s judgment on similar grounds.
The mother of the applicant filed a request on 27 July 1992 with the Plovdiv Mayor’s Office seeking the restitution of a plot of land. It is unclear whether the property subject of this request was the same one as that in rei vindicatio proceedings.
The Plovdiv Mayor’s Office apparently did not respond to the request filed by the applicant’s mother, so on an unspecified date she appealed against the tacit refusal of the Plovdiv Mayor. On an unspecified date, six of her relatives joined the proceedings.
On 28 March 1993 the claimants were served with a decision of the Deputy-Mayor of Plovdiv refusing to restitute the claimed property. The claimants appealed against the decision on 8 June 1993.
It is unclear how many hearings were conducted before the Plovdiv Regional Court.
In a judgment of 20 December 1993 the Plovdiv Regional Court dismissed the claimants’ appeal and upheld the decision of the Deputy-Mayor of Plovdiv. The court found that the property was not subject to restitution under the Restitution Act because it had been nationalised for municipal projects which had been completed, which precluded such restitution.
The claimants filed a petition for review (cassation) against the aforementioned judgment on 28 February 1994.
It is unclear how many hearings were conducted before the Supreme Court.
The Supreme Court, in a judgment of 19 June 1995, quashed the judgment of 20 December 1993 and remitted the case as it found that there had been procedural deficiencies in the proceedings before the lower court. In particular, it considered that the lower court had failed to examine evidence which unequivocally proved that the municipal projects for which the property had been nationalised had in fact been completed.
It is unclear how many hearings were conducted before the Plovdiv Regional Court at the retrial. On this occasion, the relatives of the applicant’s mother did not join the proceedings. During the period, seven or eight technical and accounting expert reports were commissioned and obtained by the court on 27 December 1995, 18 June, 2 July and 14 November 1996, 12 October 1998, and, 18 January and 19 March 1999. In addition, three hearings were postponed at the request of the applicant and the lawyer of his mother. As a result of the applicant’s mother passing away, on 9 June 1997 he and his sister continued the proceedings instituted by her.
In a judgment of 13 May 1999 the Plovdiv Regional Court found against the applicant and his sister, dismissed their appeal and upheld the refusal of the Deputy-Mayor of Plovdiv. The court noted their failure to comply with an instruction of 2 December 1997 to present a certificate that they were the heirs of the ancestor whose property they sought to restitute. Regarding the restitution claim, the court found, inter alia, that it was not possible to identify the property previously owned by the claimants’ ancestor and that the prerequisites for restitution under the Restitution Act had not been met.
The applicant and his sister appealed against the judgment on 7 June 1999.
It is unclear how many hearings were conducted before the Supreme Administrative Court.
In a final judgment of 7 April 2000 the Supreme Administrative Court quashed the lower court’s judgment in respect of part of the disputed property and ruled on the merits of the appeal against the refusal of the Deputy-Mayor of Plovdiv as regards that part of the property. In contrast to the lower court, the Supreme Administrative Court considered that all the prerequisites for restitution of the said part of the property were present, found in favour of the applicant and his sister, and restituted it to them.
